DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/29/2022 has been entered.
 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoon (US 20110287285 A1).
Regarding claim 1, Yoon discloses an energy storage apparatus [0003] comprising: a plurality of energy storage devices (Fig. 5; 211) stacked and arranged in a first direction [0032]; an end-plate (Fig. 5; 212) disposed at each end in the first direction of the plurality of energy storage devices (Fig. 5); and a restraint element (Fig. 5; 215, 222) that is fixed to at least one end-plate and restrains positions in the first direction of the plurality of energy storage devices (Fig. 5) [0060], wherein the restraint element includes a porous member that includes a plurality of hollow portions ([0039]; each area between heat dissipation fins 14a) arranged two-dimensionally in the first direction and a second direction intersecting with the first direction and is disposed such that an axis of each of the hollow portions extends in a third direction intersecting with the first direction and the second direction (see modified Fig. 5 reproduced below), wherein the plurality of hollow portions faces the plurality of energy storage devices in the third direction (Fig. 5), and each of the plurality of hollow portions are vacant (Fig. 5), wherein the restraint element includes a restraint plate (Fig. 5; 215), wherein the porous member is located adjacent to the restraint plate in the third direction (Fig. 5), and wherein the porous member is formed as a separate body from the restraint plate (Fig. 5).

    PNG
    media_image1.png
    748
    1092
    media_image1.png
    Greyscale


Regarding claim 2, Yoon discloses all the limitations of the energy storage apparatus above and further discloses wherein the energy storage device comprises a flat battery including an electrode assembly [0006] and a case in which the electrode assembly is accommodated (Fig. 10), the case has a pair of long side-walls extending in the second direction and the third direction (see Fig. 10 reproduced below), and a pair of short side-walls extending in the first direction and the second direction and each short side-wall having a dimension in the first direction shorter than a dimension in the third direction of each of the long side-walls (see Fig. 10 reproduced below), the restraint element includes a fixing portion (Figs 3, 5; 15a) fixed to at least one end-plate (Figs. 3, 5), and the porous member is disposed between the fixing portion and another fixing portion of the restraint element (Fig. 5).

    PNG
    media_image2.png
    748
    1029
    media_image2.png
    Greyscale

Regarding claim 3, Yoon discloses all the limitations of the energy storage apparatus above and further discloses wherein at least one of the hollow portions of the porous member has such a size that one or more of the hollow portions are disposed on at least one short side-wall of the pair of short side-walls of the case in the first direction (Figs. 5, 10).
Regarding claim 4, Yoon discloses all the limitations of the energy storage apparatus above and further discloses wherein the energy storage apparatus further comprises: an outer case (Figs. 1, 2; 5) that accommodates the plurality of energy storage devices (Figs. 1, 2); an electrical component (Fig. 3; 13) disposed between at least one end-plate (Fig. 3; 12 and Fig. 5; 212) of the pair of end-plates and an opposedly facing surface of the outer case (Figs. 1, 2); and a second porous member (Fig. 3; 14 and Fig. 5; 214) disposed between the electrical component and the opposedly facing surface of the outer case (Figs. 1, 2), including a plurality of hollow portions ([0039]; each area between heat dissipation fins 14a) arranged two-dimensionally in the second direction and the third direction, and disposed such that an axis of each of the hollow portions extends in the first direction (see Fig. 2 reproduced below).


    PNG
    media_image3.png
    729
    1060
    media_image3.png
    Greyscale

Regarding claim 7, Yoon discloses all the limitations of the energy storage apparatus above and further discloses wherein the energy storage device comprises a flat battery including an electrode assembly [0006] that has an electrode sheet [0006], and a case (Fig. 10) in which the electrode assembly is accommodated (Fig. 10), and the electrode sheet includes a plane extending in the second direction and the third direction (see Fig. 10 reproduced above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yoon (US 20110287285 A1) as applied to claim 4 above, and further in view of Omura (WO 2016174855 A1) (utilizing US 20180138559 A1 as the English language equivalent).
Regarding claim 5, Yoon discloses all the limitations of the energy storage apparatus above and further discloses wherein a fixing portion (Figs. 2-3, 5; 15a, 17) of the restraint element includes a protrusion (Figs. 2, 5; 17) that protrudes from the at least one end-plate of the pair of end-plates (Figs. 2, 5) and the second porous member is fixed to the protrusion (Figs. 2, 5; since the energy storage apparatus is an integral unit).
Yoon does not disclose wherein the protrusion protrudes from the at least one end-plate of the pair of end-plates towards the opposedly facing surface of the outer case. 
Omura teaches an energy storage apparatus [0001] comprising: a plurality of energy storage devices (Fig. 2; 1) stacked and arranged in a first direction (Fig. 1); an end-plate (Fig. 2; 3) disposed at each end in the first direction of the plurality of energy storage devices (Fig. 2); and a restraint element (Fig. 2; 21, 22) that is fixed to at least one end-plate and restrains positions in the first direction of the plurality of energy storage devices [0041], wherein the restraint element includes a restraint plate (Fig. 2; 21), wherein a fixing portion of the restraint element includes a protrusion (Figs. 1-2; screw depicted but does not have a reference number) ([0044]; screw) that protrudes from the at least one end-plate of the pair of end-plates towards the opposedly facing surface (Figs. 1-2).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to configure the fixing portion of Yoon in a manner taught by Omura such that the protrusion of Yoon protrudes from the at least one end-plate of the pair of end-plates of Yoon towards the opposedly facing surface of the outer case of Yoon because it is a known configuration suitable for the intended purpose of forming an energy storage apparatus and the skilled artisan would have a reasonable expectation of success in doing so.

Claims 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon (US 20110287285 A1) as applied to claim 1 above, and further in view of Kim et al. (KR 101450207 B1) (English machine translation provided herein).
Regarding claim 6, Yoon discloses all the limitations of the energy storage apparatus above and further teaches wherein the porous member forms a heat sink [0028].
Yoon does not disclose wherein each of the plurality of hollow portions of the porous member has a regular hexagonal cross-section.
Kim teaches a heat sink for an electronic device (machine translation; [0001]) comprising a porous member (Fig. 1a; 10) that includes a plurality of hollow portions (machine translation; [0001]) arranged two-dimensionally in a first direction and a second direction intersection with the first direction (Fig. 1a) and is disposed such that an axis of each of the hollow portions extends in a third direction intersecting with the first direction and the second direction (Fig. 1a), and each of the plurality of hollow portions are vacant (Fig. 1a), and wherein each of the plurality of hollow portions of the porous member has a regular hexagonal cross-section (machine translation; [0018]) to provide a lightweight heat sink structure having a structure that is thin, has excellent rigidity, and exhibits sufficient heat dissipation performance in response to a large amount of heat generated (machine translation; paragraph after [0003]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to utilize the porous member of Kim for the porous member of Yoon to provide a lightweight heat sink structure having a structure that is thin, has excellent rigidity, and exhibits sufficient heat dissipation performance in response to a large amount of heat generated and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 9, Yoon discloses all the limitations of the energy storage apparatus above and further teaches wherein the porous member forms a heat sink [0028].
Yoon does not disclose wherein the porous member includes a porous core material and a pair of sheet-like surface materials, and wherein the porous core material is placed between the pair of sheet-like surface materials.
Kim teaches a heat sink for an electronic device (machine translation; [0001]) comprising a porous member (Fig. 1a; 10) that includes a plurality of hollow portions (machine translation; [0001]) arranged two-dimensionally in a first direction and a second direction intersection with the first direction (Fig. 1a) and is disposed such that an axis of each of the hollow portions extends in a third direction intersecting with the first direction and the second direction (Fig. 1a), and each of the plurality of hollow portions are vacant (Fig. 1a), wherein the porous member includes a porous core material (Fig. 1a; 13) and a pair of sheet-like surface materials (Fig. 1a; 11, 12), and wherein the porous core material is placed between the pair of sheet-like surface materials (Fig. 1a) to provide a lightweight heat sink structure having a structure that is thin, has excellent rigidity, and exhibits sufficient heat dissipation performance in response to a large amount of heat generated (machine translation; paragraph after [0003]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to utilize the porous member of Kim for the porous member of Yoon to provide a lightweight heat sink structure having a structure that is thin, has excellent rigidity, and exhibits sufficient heat dissipation performance in response to a large amount of heat generated and the skilled artisan would have a reasonable expectation of success in doing so.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yoon (US 20110287285 A1) as applied to claim 1 above, and further in view of Hyun (KR 1447878 B1) English machine translation provided herein).
Regarding claim 8, Yoon discloses all the limitations of the energy storage apparatus above and further discloses wherein the porous member is fixed to the restraint plate via screws (Fig. 5).
Yoon also teaches wherein the porous member forms a heat sink [0028].
Yoon does not disclose wherein the porous member is fixed to the restraint plate by adhering an adhesive.
Hyun teaches a heat sink for an electronic device (machine translation; PDF P3; technical field) comprising a porous member (Fig. 5; 10) that includes a plurality of hollow portions arranged (machine translation; PDF5; description of embodiments) two-dimensionally in a first direction and a second direction intersection with the first direction (Fig. 5) and is disposed such that an axis of each of the hollow portions extends in a third direction intersecting with the first direction and the second direction (Fig. 5), and each of the plurality of hollow portions are vacant (Fig. 5), and wherein the porous member is fixed to the electronic device by adhering an adhesive (Fig. 5; 17) (machine translation; PDF P6) to promote thermal conduction (machine translation; PDF P6).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to add the adhesive of Hyun to the energy storage apparatus of Yoon such that the porous member is fixed to the restraint plate to promote thermal conduction and the skilled artisan would have a reasonable expectation of success in doing so.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yoon (US 20110287285 A1) and Kim et al. (KR 101450207 B1) (English machine translation provided herein) as applied to claim 9 above, and further in view of Hyun (KR 1447878 B1) (English machine translation provided herein).
Regarding claim 10, modified Yoon discloses all the limitations of the energy storage apparatus above and further discloses wherein the porous member is fixed to the restraint plate via screws (Yoon; Fig. 5).
Yoon also teaches wherein the porous member forms a heat sink (Yoon; [0028]) (machine translation; [0001]).
Yoon does not disclose wherein the porous member is fixed to the restraint plate by adhering an adhesive.
Hyun teaches a heat sink for an electronic device (machine translation; PDF P3; technical field) comprising a porous member (Fig. 5; 10) that includes a plurality of hollow portions arranged (machine translation; PDF5; description of embodiments) two-dimensionally in a first direction and a second direction intersection with the first direction (Fig. 5) and is disposed such that an axis of each of the hollow portions extends in a third direction intersecting with the first direction and the second direction (Fig. 5), and each of the plurality of hollow portions are vacant (Fig. 5), and wherein the porous member is fixed to the electronic device by adhering an adhesive (Fig. 5; 17) (machine translation; PDF P6) to promote thermal conduction (machine translation; PDF P6).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to add the adhesive of Hyun to the energy storage apparatus of modified Yoon such that the porous member is fixed to the restraint plate to promote thermal conduction and the skilled artisan would have a reasonable expectation of success in doing so.

Claims 11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon (US 20110287285 A1) and further in view of Hyun (KR 1447878 B1) (English machine translation provided herein).
Regarding claim 11, Yoon discloses an energy storage apparatus [0003] comprising: a plurality of energy storage devices (Fig. 5; 211) stacked and arranged in a first direction [0032]; an end-plate (Fig. 5; 212) disposed at each end in the first direction of the plurality of energy storage devices (Fig. 5); and a restraint element (Fig. 5; 215, 222) that is fixed to at least one end-plate and restrains positions in the first direction of the plurality of energy storage devices (Fig. 5) [0060], wherein the restraint element includes a porous member that includes a plurality of hollow portions ([0039]; each area between heat dissipation fins 14a) arranged two-dimensionally in the first direction and a second direction intersecting with the first direction and is disposed such that an axis of each of the hollow portions extends in a third direction intersecting with the first direction and the second direction (see modified Fig. 5 reproduced above), wherein the plurality of hollow portions faces the plurality of energy storage devices in the third direction (Fig. 5), and each of the plurality of hollow portions are vacant (Fig. 5), wherein the restraint element includes a restraint plate (Fig. 5; 215), wherein the porous member is located adjacent to the restraint plate in the third direction (Fig. 5), and wherein the porous member is formed as a separate body from the restraint plate (Fig. 5).
Yoon further teaches wherein the porous member is fixed to the restraint plate via screws (Fig. 5) and wherein the porous member forms a heat sink [0028].
Yoon does not disclose wherein the porous member is fixed to the restraint plate by adhering an adhesive.
Hyun teaches a heat sink for an electronic device (machine translation; PDF P3; technical field) comprising a porous member (Fig. 5; 10) that includes a plurality of hollow portions arranged (machine translation; PDF5; description of embodiments) two-dimensionally in a first direction and a second direction intersection with the first direction (Fig. 5) and is disposed such that an axis of each of the hollow portions extends in a third direction intersecting with the first direction and the second direction (Fig. 5), and each of the plurality of hollow portions are vacant (Fig. 5), and wherein the porous member is fixed to the electronic device by adhering an adhesive (Fig. 5; 17) (machine translation; PDF P6) to promote thermal conduction (machine translation; PDF P6).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to add the adhesive of Hyun to the energy storage apparatus of Yoon such that the porous member is fixed to the restraint plate to promote thermal conduction and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 13, modified Yoon discloses all the limitations of the energy storage apparatus above and further discloses wherein the energy storage device comprises a flat battery including an electrode assembly (Yoon; [0006]) and a case in which the electrode assembly is accommodated (Yoon; Fig. 10), the case has a pair of long side-walls extending in the second direction and the third direction (Yoon; see Fig. 10 reproduced above), and a pair of short side-walls extending in the first direction and the second direction and each short side-wall having a dimension in the first direction shorter than a dimension in the third direction of each of the long side-walls (Yoon; see Fig. 10 reproduced above), the restraint element includes a fixing portion (Yoon; Figs 3, 5; 15a) fixed to at least one end-plate (Yoon; Figs. 3, 5), and the porous member is disposed between the fixing portion and another fixing portion of the restraint element (Yoon; Fig. 5).
Regarding claim 14, modified Yoon discloses all the limitations of the energy storage apparatus above and further discloses wherein at least one of the hollow portions of the porous member includes such a size that one or more of the hollow portions are disposed on at least one short side-wall of the pair of short side-walls of the case in the first direction (Yoon; Figs. 5, 10).
Regarding claim 15, modified Yoon discloses all the limitations of the energy storage apparatus above and further discloses wherein the energy storage apparatus further comprises: an outer case (Yoon; Figs. 1, 2; 5) that accommodates the plurality of energy storage devices (Yoon; Figs. 1, 2); an electrical component (Yoon; Fig. 3; 13) disposed between at least one end-plate (Yoon; Fig. 3; 12 and Fig. 5; 212) of the pair of end-plates and an opposedly facing surface of the outer case (Yoon; Figs. 1, 2); and a second porous member (Yoon; Fig. 3; 14 and Fig. 5; 214) disposed between the electrical component and the opposedly facing surface of the outer case (Yoon; Figs. 1, 2), including a plurality of hollow portions (Yoon; [0039]; each area between heat dissipation fins 14a) arranged two-dimensionally in the second direction and the third direction, and disposed such that an axis of each of the hollow portions extends in the first direction (Yoon; see Fig. 2 reproduced above).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Yoon (US 20110287285 A1) and Hyun (KR 1447878 B1) (English machine translation provided herein) as applied to claim 15 above, and further in view of Omura (WO 2016174855 A1) (utilizing US 20180138559 A1 as the English language equivalent).
Regarding claim 5, modified Yoon discloses all the limitations of the energy storage apparatus above and further discloses wherein a fixing portion (Yoon; Figs. 2-3, 5; 15a, 17) of the restraint element includes a protrusion (Yoon; Figs. 2, 5; 17) that protrudes from the at least one end-plate of the pair of end-plates (Yoon; Figs. 2, 5) and the second porous member is fixed to the protrusion (Yoon; Figs. 2, 5; since the energy storage apparatus is an integral unit).
Yoon does not disclose wherein the protrusion protrudes from the at least one end-plate of the pair of end-plates towards the opposedly facing surface of the outer case. 
Omura teaches an energy storage apparatus [0001] comprising: a plurality of energy storage devices (Fig. 2; 1) stacked and arranged in a first direction (Fig. 1); an end-plate (Fig. 2; 3) disposed at each end in the first direction of the plurality of energy storage devices (Fig. 2); and a restraint element (Fig. 2; 21, 22) that is fixed to at least one end-plate and restrains positions in the first direction of the plurality of energy storage devices [0041], wherein the restraint element includes a restraint plate (Fig. 2; 21), wherein a fixing portion of the restraint element includes a protrusion (Figs. 1-2; screw depicted but does not have a reference number) ([0044]; screw) that protrudes from the at least one end-plate of the pair of end-plates towards the opposedly facing surface (Figs. 1-2).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to configure the fixing portion of Yoon in a manner taught by Omura such that the protrusion of Yoon protrudes from the at least one end-plate of the pair of end-plates of Yoon towards the opposedly facing surface of the outer case of Yoon because it is a known configuration suitable for the intended purpose of forming an energy storage apparatus and the skilled artisan would have a reasonable expectation of success in doing so.

Claims 12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon (US 20110287285 A1) and Hyun (KR 1447878 B1) (English machine translation provided herein) as applied to claim 11 above, and further in view of Kim et al. (KR 101450207 B1) (English machine translation provided herein).
Regarding claim 12, Yoon discloses all the limitations of the energy storage apparatus above and further teaches wherein the porous member forms a heat sink (Yoon; [0028]).
Modified Yoon does not disclose wherein the porous member includes a porous core material and a pair of sheet-like surface materials, and wherein the porous core material is placed between the pair of sheet-like surface materials.
Kim teaches a heat sink for an electronic device (machine translation; [0001]) comprising a porous member (Fig. 1a; 10) that includes a plurality of hollow portions (machine translation; [0001]) arranged two-dimensionally in a first direction and a second direction intersection with the first direction (Fig. 1a) and is disposed such that an axis of each of the hollow portions extends in a third direction intersecting with the first direction and the second direction (Fig. 1a), and each of the plurality of hollow portions are vacant (Fig. 1a), wherein the porous member includes a porous core material (Fig. 1a; 13) and a pair of sheet-like surface materials (Fig. 1a; 11, 12), and wherein the porous core material is placed between the pair of sheet-like surface materials (Fig. 1a) to provide a lightweight heat sink structure having a structure that is thin, has excellent rigidity, and exhibits sufficient heat dissipation performance in response to a large amount of heat generated (machine translation; paragraph after [0003]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to utilize the porous member of Kim for the porous member of modified Yoon to provide a lightweight heat sink structure having a structure that is thin, has excellent rigidity, and exhibits sufficient heat dissipation performance in response to a large amount of heat generated and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 17, Yoon discloses all the limitations of the energy storage apparatus above and further discloses wherein the energy storage device comprises a flat battery including an electrode assembly (Yoon; [0006]) that has an electrode sheet (Yoon; [0006]), and a case (Yoon; Fig. 10) in which the electrode assembly is accommodated (Yoon; Fig. 10), and the electrode sheet includes a plane extending in the second direction and the third direction (Yoon; see Fig. 10 reproduced above).
Modified Yoon further teaches wherein the porous member forms a heat sink [0028].
Modified Yoon does not disclose wherein each of the plurality of hollow portions of the porous member has a regular hexagonal cross-section.
Kim teaches a heat sink for an electronic device (machine translation; [0001]) comprising a porous member (Fig. 1a; 10) that includes a plurality of hollow portions (machine translation; [0001]) arranged two-dimensionally in a first direction and a second direction intersection with the first direction (Fig. 1a) and is disposed such that an axis of each of the hollow portions extends in a third direction intersecting with the first direction and the second direction (Fig. 1a), and each of the plurality of hollow portions are vacant (Fig. 1a), and wherein each of the plurality of hollow portions of the porous member has a regular hexagonal cross-section (machine translation; [0018]) to provide a lightweight heat sink structure having a structure that is thin, has excellent rigidity, and exhibits sufficient heat dissipation performance in response to a large amount of heat generated (machine translation; paragraph after [0003]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to utilize the porous member of Kim for the porous member of modified Yoon to provide a lightweight heat sink structure having a structure that is thin, has excellent rigidity, and exhibits sufficient heat dissipation performance in response to a large amount of heat generated and the skilled artisan would have a reasonable expectation of success in doing so.

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon (US 20110287285 A1) and further in view of Kim et al. (KR 101450207 B1) (English machine translation provided herein).
Regarding claim 11, Yoon discloses an energy storage apparatus [0003] comprising: a plurality of energy storage devices (Fig. 5; 211) stacked and arranged in a first direction [0032]; an end-plate (Fig. 5; 212) disposed at each end in the first direction of the plurality of energy storage devices (Fig. 5); and a restraint element (Fig. 5; 215, 222) that is fixed to at least one end-plate and restrains positions in the first direction of the plurality of energy storage devices (Fig. 5) [0060], wherein the restraint element includes a porous member that includes a plurality of hollow portions ([0039]; each area between heat dissipation fins 14a) arranged two-dimensionally in the first direction and a second direction intersecting with the first direction and is disposed such that an axis of each of the hollow portions extends in a third direction intersecting with the first direction and the second direction (see modified Fig. 5 reproduced above), wherein the plurality of hollow portions faces the plurality of energy storage devices in the third direction (Fig. 5), and each of the plurality of hollow portions are vacant (Fig. 5).
Yoon further teaches wherein the porous member is fixed to the restraint plate via screws (Fig. 5) and wherein the porous member forms a heat sink [0028].
Yoon does not disclose wherein the porous member includes a porous core material and a pair of sheet-like surface materials, and wherein the porous core material is placed between the pair of sheet-like surface materials.
Kim teaches a heat sink for an electronic device (machine translation; [0001]) comprising a porous member (Fig. 1a; 10) that includes a plurality of hollow portions (machine translation; [0001]) arranged two-dimensionally in a first direction and a second direction intersection with the first direction (Fig. 1a) and is disposed such that an axis of each of the hollow portions extends in a third direction intersecting with the first direction and the second direction (Fig. 1a), and each of the plurality of hollow portions are vacant (Fig. 1a), wherein the porous member includes a porous core material (Fig. 1a; 13) and a pair of sheet-like surface materials (Fig. 1a; 11, 12), and wherein the porous core material is placed between the pair of sheet-like surface materials (Fig. 1a) to provide a lightweight heat sink structure having a structure that is thin, has excellent rigidity, and exhibits sufficient heat dissipation performance in response to a large amount of heat generated (machine translation; paragraph after [0003]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to utilize the porous member of Kim for the porous member of Yoon to provide a lightweight heat sink structure having a structure that is thin, has excellent rigidity, and exhibits sufficient heat dissipation performance in response to a large amount of heat generated and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 19, modified Yoon discloses all the limitations of the energy storage apparatus above and further discloses wherein the energy storage device comprises a flat battery including an electrode assembly (Yoon; [0006]) and a case in which the electrode assembly is accommodated (Yoon; Fig. 10), the case has a pair of long side-walls extending in the second direction and the third direction (Yoon; see Fig. 10 reproduced above), and a pair of short side-walls extending in the first direction and the second direction and each short side-wall having a dimension in the first direction shorter than a dimension in the third direction of each of the long side-walls (Yoon; see Fig. 10 reproduced above), the restraint element includes a fixing portion (Yoon; Figs 3, 5; 15a) fixed to at least one end-plate (Yoon; Figs. 3, 5), and the porous member is disposed between the fixing portion and another fixing portion of the restraint element (Yoon; Fig. 5).
Regarding claim 20, modified Yoon discloses all the limitations of the energy storage apparatus above and further discloses wherein the energy storage apparatus further comprises: an outer case (Yoon; Figs. 1, 2; 5) that accommodates the plurality of energy storage devices (Yoon; Figs. 1, 2); an electrical component (Yoon; Fig. 3; 13) disposed between at least one end-plate (Yoon; Fig. 3; 12 and Fig. 5; 212) of the pair of end-plates and an opposedly facing surface of the outer case (Yoon; Figs. 1, 2); and a second porous member (Yoon; Fig. 3; 14 and Fig. 5; 214) disposed between the electrical component and the opposedly facing surface of the outer case (Yoon; Figs. 1, 2), including a plurality of hollow portions (Yoon; [0039]; each area between heat dissipation fins 14a) arranged two-dimensionally in the second direction and the third direction, and disposed such that an axis of each of the hollow portions extends in the first direction (Yoon; see Fig. 2 reproduced above), wherein the energy storage device comprises a flat battery including an electrode assembly (Yoon; [0006]) that has an electrode sheet (Yoon; [0006]), and a case (Yoon; Fig. 10) in which the electrode assembly is accommodated (Yoon; Fig. 10), and the electrode sheet includes a plane extending in the second direction and the third direction (Yoon; see Fig. 10 reproduced above).

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J. SALTER whose telephone number is (469) 295-9103. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571) 270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON J SALTER/Examiner, Art Unit 1724     

/SARAH A. SLIFKA/Primary Examiner, Art Unit 1759